Citation Nr: 0011706	
Decision Date: 05/03/00    Archive Date: 05/09/00

DOCKET NO.  95-27 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from May 1966 to April 
1968.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a rating decision entered in March 
1995 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Buffalo, New York, in which it was determined 
that new and material evidence had not been presented to 
reopen the veteran's previously denied claim of entitlement 
to service connection for post-traumatic stress disorder 
(PTSD).  The RO advised the veteran in writing in April 1995 
that he had not successfully reopened his claim as new and 
material evidence had not been submitted, but, following the 
veteran's initiation of an appeal, the RO in its rating 
action in July 1995, as well as in the statement of the case 
of July 1995 and the supplemental statement of the case 
issued in August 1996, failed to address the questions 
presented as to the finality of the RO's prior action and the 
newness and materiality of the evidence presented.  As a 
result, the Board remanded the matter to the RO in April 1997 
for readjudication and issuance of a comprehensive 
supplemental statement of the case.  It is also of note that, 
while the case remained in remand status, the veteran 
selected another veterans' service organization to represent 
his interests in this appeal and such representative has been 
afforded an opportunity to present argument in support of the 
veteran's entitlement to the benefit sought.

The Board notes that the veteran in August 1996 
correspondence requested a hearing before the RO as to his 
claim to reopen for service connection for PTSD.  Such a 
proceeding was scheduled to occur in October 1996 and notice 
of the date and time of the hearing was furnished to the 
veteran prior to its occurrence.  As the veteran failed to 
appear for his requested hearing, the Board will consider 
this matter on the basis of the evidence already contained 
within his claims folder.


FINDINGS OF FACT

1.  By rating action in March 1989, the RO denied entitlement 
of the veteran to service connection for PTSD, and following 
the issuance of written notice to the veteran of the denial 
in March 1989, a timely appeal was not initiated.

2.  Evidence added to the record since entry of the RO's 
determination in March 1989, denying entitlement to service 
connection for PTSD, is at least in part not duplicative, 
cumulative, or redundant of previously submitted materials; 
as well, it bears directly and substantially on the matter 
under consideration, and, by itself or in combination with 
the evidence previously assembled is so significant that it 
must be considered in order to decide fairly the merits of 
the veteran's claim.


CONCLUSION OF LAW

The RO's action in March 1989, denying entitlement of the 
veteran to service connection for PTSD is final; new and 
material evidence has been presented with which to reopen the 
previously denied claim.  38 U.S.C.A. §§ 5108, 7105(c) (West 
1991); 38 C.F.R. §§ 3.104(a), 3.156(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As indicated previously, this matter was remanded by the 
Board in April 1997 for readjudication of the issue presented 
on the basis of whether new and material evidence had been 
presented to reopen the veteran's claim of entitlement to 
service connection for PTSD and notice to the veteran of the 
basis of the RO's action.  The requested actions appear to 
have been accomplished fully by the RO and it is of note that 
neither the veteran, nor his representative, advances any 
allegation that the RO has failed to comply with the terms of 
the remand.  In view of the foregoing, further development of 
the evidence is not deemed to be in order.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  

Initial consideration of the issue of the veteran's 
entitlement to service connection for PTSD was accorded by 
the RO in March 1989, at which time entitlement was denied on 
the basis that the veteran had failed to submit a stressor 
statement and evidence of a diagnosis of PTSD was lacking.  
Issued by the RO in March 1989 was written notice to the 
veteran of the denial of his claim for service connection for 
PTSD, but he did not thereafter initiate a timely appeal of 
the March 1989 denial.  Consequently, the RO's decision in 
March 1989 became final and the issue presented by this 
appeal is whether new and material evidence has been 
submitted to reopen the previously denied claim.  38 U.S.C.A. 
§§ 5108, 7105(c); 38 C.F.R. §§ 3.104(a), 3.156(a); see also 
Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).

Reviewing a final decision based on new and material evidence 
is potentially a three-step process.  See Elkins v. West, 12 
Vet. App. 209 (1999) (en banc).  In the recent case of 
Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc), the 
Court, citing Elkins, held that the two-step process set 
forth in Manio v. Derwinski, 1 Vet. App. 140, 145 (1991), for 
the reopening of claims had become a three-step process under 
the Federal Circuit's holding in Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).  [In Hodge, the Federal Circuit rejected 
the test for determining the materiality of evidence 
originally set forth in Colvin v. Derwinski, 1 Vet. App. 171 
(1991) (evidence was deemed "material" when there was a 
reasonable possibility that the additional evidence 
presented, when viewed in the context of all the evidence, 
both new and old, would change the outcome of the claim) in 
favor of the test outlined in 3.156(a), that is, whether the 
newly presented evidence is so significant that it must be 
considered to fairly decide the claim.]

The three-step process for review of finally adjudicated 
claims enumerated in Winters is as follows:  The Secretary 
must first determine whether new and material evidence has 
been presented under 38 C.F.R. § 3.156(a); second, if new and 
material evidence has been presented, immediately upon 
reopening the Secretary must determine whether, based upon 
all the evidence and presuming its credibility, the claim as 
reopened is well grounded pursuant to 38 U.S.C. § 5107(a); 
and third, if the claim is well grounded, the Secretary may 
evaluate the merits after ensuring the duty to assist under 
38 U.S.C. § 5107(b) has been fulfilled.  Winters at 206.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to decide 
fairly the merits of the claim.  38 C.F.R. § 3.156(a).  

Evidence on file at the time of entry of the RO's decision in 
March 1989 included the veteran's service medical and 
personnel records, as well as various examination and 
treatment records compiled by VA and non-VA health care 
providers.  No evidence was then presented as to the 
veteran's claimed in-service stressors leading to PTSD, 
although such information was specifically requested by the 
RO in its January 1989 correspondence to him.

Evidence added to the record since entry of the March 1989 
decision includes original service medical records of the 
veteran involving pre-induction and separation medical 
examinations, copies of which were previously on file; a 
duplicate copy of a private medical report compiled in June 
1973; and records of treatment compiled by VA and non-VA 
medical professionals from 1972 to 1996.  Also submitted are 
correspondence as to the veteran's arrest record in the State 
of New York, files from the veteran's former employer 
regarding work-related problems encountered by the veteran, a 
statement from the veteran's former spouse, and records 
complied and utilized by the Social Security Administration 
in connection with the veteran's claim for disability 
benefits from that agency.  In addition, the veteran in 
December 1994 presented a written statement as to those in-
service events which he avers led to the onset of PTSD; such 
was supplemented by subsequently submitted documents.

Clearly, that evidence which is duplicative of prior evidence 
is not "new."  Of the remaining evidence submitted since 
March 1989, the undersigned addresses only the statement 
submitted by the veteran in December 1994, as supplemented, 
in which he outlines claimed in-service stressors leading to 
the development of PTSD.  Such evidence, deemed credible by 
virtue of Justus v. Principi, 3 Vet. App. 510 (1992), does 
not duplicate prior items of evidence, nor is it found to be 
cumulative of previously submitted materials.  It bears 
directly and/or substantially on the question of the service 
incurrence of the veteran's claimed PTSD.  Notation is made 
that the absence of such information was one of the bases for 
the RO's denial of the veteran's claim for service connection 
for PTSD in March 1989.  To that extent, such evidence is 
held to be so significant that it must be considered in order 
to decide fairly the merits of the claim.  See 38 C.F.R. 
§ 3.156; Hodge, Winters, Elkins, supra.  

On the basis of the foregoing, new and material evidence has 
been presented with which to reopen the veteran's previously 
denied claim of entitlement to service connection for PTSD 
per 38 U.S.C.A. § 5108 and 38 C.F.R. § 3.156(a).  That being 
the case, the question next presented under Winters, Elkins, 
and Hodge, supra, is whether the reopened claim is well 
grounded under 38 U.S.C.A. § 5107(a).  Prior to addressing 
that matter, further development of this case is required, as 
set forth below.

ORDER

New and material evidence has been presented to reopen the 
veteran's previously denied claim of entitlement to service 
connection for PTSD.  To that extent, alone, the appeal is 
granted.


REMAND

In a May 1996 statement offered by the veteran, he noted that 
a Dr. Norman Querion of the VA Medical Center located in 
Bath, New York, had informed him that he suffers from PTSD.  
While there are on file several records of treatment compiled 
by N. Querion, Ph.D., a staff psychologist at the 
aforementioned medical center, no report from him is 
currently of record, to the effect that the veteran suffers 
from PTSD. 

However, when VA is put on notice that relevant evidence may 
exist or could be obtained, that, if true, would render the 
claim plausible, VA has a duty to notify the veteran of the 
evidence needed to complete a submitted benefits application.  
See McKnight v. Gober, 131 F.3d 1483, 1485 (1997) (per 
curiam); see also 38 U.S.C.A. § 5103(a) (West 1991).  The 
Board is likewise mindful that VA is charged with 
constructive notice of VA-generated documents that could 
reasonably be expected to be a part of the record, even where 
they were not actually before the adjudicating body.  Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).

In view of the foregoing, further action is deemed to be in 
order.  Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should through contact with 
the veteran and his representative advise 
the veteran of the need to submit 
evidence from Dr. Norman Querion of the 
VA Medical Center in Bath, New York, to 
the effect that the veteran suffers from 
PTSD.  In addition, if he is aware of any 
other medical professional who rendered a 
diagnosis of PTSD, he should obtain a 
statement from that individual and 
forward it to the RO for consideration.  
The veteran should be asked to furnish 
information to the RO as to the 
approximate date(s) and circumstances 
under which he was instructed by such 
psychologist of the reported diagnosis of 
PTSD. 

2.  The RO thereafter should, regardless 
of whether the veteran responds to such 
request and in what manner, obtain any 
and all records of VA treatment at the VA 
Medical Center in Bath, New York, 
concerning the veteran's claimed PTSD, 
which are not already on file.  Such must 
include any records referred to by the 
veteran as a result of the directive in 
the first indented paragraph.  In 
addition, the RO should ascertain the 
whereabouts of Dr. Querion and attempt to 
obtain a statement from him as to whether 
he found the veteran to be suffering from 
PTSD.  Once obtained, such records must 
be made a part of the veteran's claims 
folder.  

3.  Thereafter, the RO is to determine 
whether the veteran's reopened claim of 
entitlement to service connection for 
PTSD is well grounded, and, if so, all 
needed development should be 
accomplished.  This should include 
soliciting additional specific 
information from the veteran as to his 
stressors (for example, the month and 
year of any reported incident, the unit 
to which the veteran was assigned at the 
time; whether the incident was reported 
and to whom; the name and hometown of any 
individuals involved in any incident; the 
type of any attack, etc.); giving 
consideration to whether the stressor 
information is such that a request for 
verification can be made to the U.S. 
Armed Services Center for Research of 
Unit Records (USASCRUR) (formerly the 
U.S. Army & Joint Services Environmental 
Support Group (ESG)); and determining 
whether a VA psychiatric examination is 
deemed warranted.  If the benefit sought 
on appeal is not granted, the veteran and 
his representative should be furnished 
with a supplemental statement of the 
case, following which they should be 
afforded a reasonable period for a 
response, before the record is returned 
to the Board for further review.

The veteran need take no action until otherwise notified, but 
he may furnish additional evidence and argument on the matter 
the Board has remanded to the RO while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995); Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The purpose of this remand is 
to ensure that the veteran is afforded the opportunity to 
present evidence with which to well ground his claim.  No 
inference should be drawn regarding the final disposition of 
the claim as a result of this action.  

The law requires full compliance with all orders in this 
remand.  See Stegall, supra.  Moreover, this claim must be 
afforded expeditious treatment by the RO.  The law requires 
that all claims that are remanded by the Board or the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44- 
8.45 and 38.02-38.03.  



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

 

